Rice, P. J.,
dissenting :
I am unable to concur in the conclusions that the court of quarter sessions may not for any cause grant a new trial after there has been a verdict of acquittal on an indictment for nuisance or forcible entry or forcible detainer. Where error of law has been committed which would be sufficient to require .the appellate court to reverse the judgment and to award a new trial, I see no good reason for holding, and know of no Pennsylvania case that requires us to hold, that the local court has not the inherent power to correct the error without compelling- the expense and the delay of an appeal.